UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1888



BERNARD OBI EFFIOM,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-920-529)


Submitted:   September 7, 2007            Decided:   October 17, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Patricia
A. Smith, Senior Litigation Counsel, David Schor, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Obi Effiom, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

order denying his applications for asylum, withholding of removal,

and    protection      under      the    Convention           Against       Torture      (“CAT”).

Effiom challenges the immigration judge’s findings that his asylum

application was untimely and that he did not establish eligibility

for asylum or withholding of removal.

            The      timeliness         of    an       alien’s      asylum      application      is

usually a question of fact.                  See Mehilli v. Gonzales, 433 F.3d 86,

93 (1st Cir. 2005).           On May 11, 2005, Congress enacted the Real ID

Act,    which       added     a   new    subsection            to    the     judicial      review

provisions.         This subsection stated that discretionary and factual

determinations         are    outside        the       jurisdiction        of    the    court   of

appeals.        8    U.S.C.A.      §    1252(a)(2)(D)            (West      2005);      see   also

Vasile v. Gonzales, 417 F.3d 766, 768 (7th Cir. 2005).                                          The

exception    to      this     provision           is   for    constitutional           claims   or

questions of law raised by aliens seeking discretionary relief.

Higuit v. Gonzales, 433 F.3d 417, 419 (4th Cir.), cert. denied, 126
S. Ct. 2973 (2006).               Despite Effiom’s contentions, the judge’s

consideration         of     evidence        at    the       trial    and       its    subsequent

conclusion is factual in nature.                         Accordingly, we do not have

jurisdiction to review Effiom’s asylum claim.


                                              - 2 -
          Additionally, we uphold the immigration judge’s denial of

Effiom’s request for withholding of removal.          “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378
F.3d 361, 367 (4th Cir. 2004).      Because we find Effiom would not be

able to show that he is eligible for asylum based on the record

presented,    we   find   he   cannot   meet   the   higher   standard   for

withholding of removal.

          We also hold that any alleged defects in the removal

hearing transcript did not prejudice Effiom’s ability to present

his appeal.

          Accordingly, we deny the petition for review for the

reasons stated by the Board.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          PETITION DENIED




                                   - 3 -